COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 RONALD EVANS,                                  §
                                                                No. 08-13-00137-CR
                             Appellant,         §
                                                                   Appeal from the
 v.                                             §
                                                                 432nd District Court
 THE STATE OF TEXAS,                            §
                                                              of Tarrant County, Texas
                             Appellee.          §
                                                                  (TC# 1240235D)
                                                 §


                                          OPINION

       Before the trial court, Appellant waived trial by jury and entered an open plea of guilty to

possession with intent to deliver a controlled substance of four grams or more but less than 200

grams of heroin. TEX. HEALTH & SAFETY CODE ANN. § 481.112(d)(West 2010). The trial court

deferred adjudication of guilt, placed Appellant on community supervision for ten years, and

ordered Appellant to pay court costs of $344.

       Subsequently, the State filed a petition to proceed to adjudication.             After being

admonished, Appellant pleaded true to the acts alleged in the State’s petition. The trial court

revoked Appellant’s community supervision, found Appellant guilty of possession with intent to

deliver a controlled substance, heroin, in an amount of four grams or more but less than 200 grams,

and sentenced him to imprisonment for twenty-five years. With the trial court’s permission,
Appellant then filed his notice of appeal.

       Appellant’s court-appointed counsel, however, has filed a brief in which he has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Appellant pleaded true and a plea of true is sufficient to

revoke probation. See Watts v. State, 645 S.W.2d 461, 463 (Tex.Crim.App. 1983). Further,

Appellant was sentenced within the range of punishment for his offense. TEX. PENAL CODE ANN.

§ 12.32 (West 2011); TEX. HEALTH & SAFETY CODE ANN. § 481.112(d)(West 2010). We find

nothing in the record that might arguably support the appeal and a discussion of the contentions

advanced in counsel’s brief would add nothing to the jurisprudence of the state.

       The judgment is affirmed.

                                              GUADALUPE RIVERA, Justice
June 6, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)



                                                 2